Citation Nr: 1639099	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include residuals of a total hysterectomy.

2.  Entitlement to service connection for a sexually transmitted disease, to include genital herpes.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as hypertrophic gastritis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1985 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran's claims of entitlement to service connection for venereal disease and genital warts have been consolidated and broadened as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Her claim for residuals of a hysterectomy has also been broadened.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a gynecological disorder, sexually transmitted disease, and gastrointestinal disorder.  She is currently service-connected for posttraumatic stress disorder (PTSD) relating to a sexual assault that occurred during service, and her service treatment records (STRs) show treatment for gastroenteritis and abnormal Pap test results in service.  Additionally, a 1991 VA examination report noted that the Veteran has a history of abnormal Pap tests since 1987, while in service.  Her post-service treatment records show treatment for polycystic ovary syndrome, uterine fibroids, menorrhea, rectocele, tubal occlusion, pelvic adhesions, colon polyps, abdominal pain, and chronic diarrhea.  She contends that her gynecological disorder, sexually transmitted disease, and gastrointestinal disorder are all related to the sexual assault that occurred in service.  She has not been provided a VA examination in connection with her claims.  As such, the Board finds that remand is in order to provide the Veteran with a VA examination and medical opinion addressing the etiology of her conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in the August 2016 Appellate Brief, the Veteran's representative argues that the Veteran's STRs appear to be incomplete.  In this regard, it is noted that the Veteran reported obtaining treatment for genital warts during service, in Okinawa, Japan; however, these records have not been obtained.  On remand, attempts should be made to obtain any outstanding STRs, as well as all outstanding VA and private medical records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding STRs, including those concerning the Veteran's treatment for genital herpes while stationed in Okinawa, Japan.  The Veteran should be notified if these records are determined to be unavailable.

2.  Obtain all outstanding VA medical records from 2009 to present.

3.  Ask the Veteran to identify any private medical care providers who treated her for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

4.  After completing the above development, schedule the Veteran for a VA examination to determine the current nature and etiology of any gynecological disorders and sexually transmitted diseases.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should identify the history of the Veteran's gynecological disorders (including, but not limited to, polycystic ovary syndrome, uterine fibroids, menorrhea, rectocele, tubal occlusion, and pelvic adhesions) and any sexually transmitted disease, as well as any current hysterectomy residuals.

For each identified disorder, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder: (a) had its clinical onset during active service or is otherwise related to an event, injury or disease incurred in service, including the sexual assault therein; (b) is caused by service-connected PTSD; or (c) is aggravated (permanently worsened beyond the normal course of the disease) by service-connected PTSD.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset of symptoms during service, STRs showing abnormal Pap test results in service (February 1989 Separation Examination); and the 1991 VA examination noting the Veteran's history of abnormal pap tests since 1987.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

5.  Then schedule the Veteran for a VA examination to determine the current nature and etiology of any gastrointestinal disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should identify all current gastrointestinal disorders. 

For each identified disorder, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder: (a) had its clinical onset during active service or is otherwise related to an event, injury or disease incurred in service, including the sexual assault therein; (b) is caused by service-connected PTSD; or (c) is aggravated (permanently worsened beyond the normal course of the disease) by service-connected PTSD.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset of symptoms during service, as well as her STRs showing treatment for gastroenteritis (August 1987) and diarrhea and upset stomach (October 1987).
 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

6.  After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




